Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt of claim amendments filed on 01/06/2022 is acknowledged. Claims 1-8 and 17 are currently pending. After the examiner’s amendment below claims 1-8 and 17 will be in condition for allowance. All rejections and objections are therefore withdrawn.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic and email communication with Mr. Joseph Romagnano on March 4, 2022.
The application has been amended as follows:
In claim 3, at lines 1 and 2, REPLACE [the compound of Formula 1 suitable for use in Claim 1 or 2 comprising the following steps:] with “a compound of Formula I of claim 1 wherein R9 is hydroxy or a compound of Formula I of claim 2, comprising:”.
In claim 3, at step (d), REPLACE [protecting group to obtain a compound of Formula I configured for use in claim 1 or 2] with “protecting groups to obtain a compound of Formula I of claim 1 wherein R9 is hydroxy or a compound of Formula I of claim 2”.
REPLACE claim 8 with the following:
:
administering to a subject in need thereof the pharmaceutical composition according to claim 1 or 2; wherein said cancer is at least one selected from the group of: endometrial cancer, leukemia, colon cancer, breast cancer, liver cancer, lung cancer, prostate cancer, and renal cancer. 

III.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626